Citation Nr: 0117363	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  96-37 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred during private 
hospitalization from July 26 to July 30, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had total active service of over 20 years, 
terminating with his retirement in November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination from the Department of 
Veterans' Affairs Medical Affairs Center (VAMC) in Bay Pines, 
Florida, which denied entitlement to payment or reimbursement 
for the cost of unauthorized medical expenses incurred during 
private hospitalization from July 26 to July 30, 1995. 

In an October 1996 rating action the RO denied compensation 
benefits pursuant to38 U.S.C.A. § 1151 (West 19910 regarding 
biopsy procedure which was conducted at a VA facility on July 
25, 1995.  However, later in October 1996 the veteran 
submitted a state indicating that he was withdrawing this 
claim.  Accordingly, this issue is not before the Board for 
appellate consideration.  In January 2001 the veteran filed a 
claim for service connection for diabetes mellitus due to 
exposure to Agent Orange.  This issue is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Service connection is effect for arteriosclerotic heart 
disease with hypertension currently evaluated as 30 
disabling; a deviated nasal septum currently evaluated as 10 
percent disabling; and chondromalacia of the left knee 
currently evaluated as non-compensable disabling.  The 
combined evaluation is 40 percent.

2.  From July 26 to July 30, 1995, the veteran was 
hospitalized at Venice Hospital in Venice, Florida for 
urosepsis with complications following a prostate biopsy 
performed at the VA facility in Bay Pines, Florida.

3.  The treatment rendered from July 26 to July 30, 1995 did 
not involve an adjudicated service-connected disability or a 
non-service-connected disability which aggravated an 
adjudicated service- connected disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of the 
unauthorized private medical treatment rendered from July 26 
to July 30, 1995 have not been met. 38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law during 
the pendency of this appeal.  The RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the appellant was given 
notice of the evidence necessary to substantiate the claim.  

In March 2000 the Board remanded this issue for additional 
development which consisted of attempting to obtain any 
records pertaining to phone calls or discussions with the 
VAMC on July 25, 1995.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Notice of the attempt to obtain such information 
and the negative result was communicated to the veteran and 
his representative in a Supplemental Statement of the Case.  

All necessary evidence relative to this claim has been 
obtained and associated with the claims folder.  Requests to 
the hospital that had treated the veteran from July 26 to 
July 30, 1995 resulted in a full disclosure of all medical 
records.  The veteran also testified in October 1996 before a 
board at the VAMC in Bay Pines, Florida.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The Board also finds that the 
veteran has been properly notified of the evidence necessary 
to complete his application for entitlement to payment or 
reimbursement for the cost of unauthorized medical expenses 
incurred during private hospitalization from July 26 to July 
30, 1995.  Thus, the VCAA requirements regarding the duty to 
assist and notify the appellant in developing his claim have 
been satisfied.

I. FACTUAL BACKGROUND

Service connection is effect for arteriosclerotic heart 
disease with hypertension currently evaluated as 30 
disabling; a deviated nasal septum currently evaluated as 10 
percent disabling; and chondromalacia of the left knee 
currently evaluated as non-compensable disabling.  The 
combined evaluation is 40 percent.

The veteran underwent an outpatient needle biopsy of the 
prostate on July 25, 1995 at the VAMC at Bay Pines, Florida.  
The veteran was provided with an oral antibiotic.  He was 
also given postoperative instructions for a needle biopsy of 
the prostate that included a telephone number in order to 
call immediately if a fever over 100 degrees occurred, there 
was excessive bleeding, or an inability to urinate.  

The veteran was seen at the Venice Hospital, Venice Florida 
emergency room in Venice, Florida on July 26 1995.  The 
clinical history showed that he was experiencing the shakes, 
rigors, fever, and positive hematuria with pyuria.  He was 
admitted to the hospital for urosepsis with complications 
following his prostate surgery.  The examination on admission 
showed no abnormality of the heart.  There was a regular rate 
and rhythm.  His temperature was 103 degrees.  He was placed 
on intravenous antibiotics, fluids, and given bed-rest.  It 
was reported that the current cardiac medications were to 
continue in view of his previous history of angina and 
coronary artery disease.  It was remarked that his blood 
pressure appeared stable.  The hospital conducted blood 
cultures and laboratory tests.  It was reported that after a 
discussion with the VA that in view of his improved status 
and subsequently defervescing to afebrile status he was 
discharged on July 30, 1995.  The final diagnoses included 
urosepsis, Escherichia coli, postoperative infection, status 
post-prostate biopsy, urinary tract infection, prostatitis, 
and thrombocytopenia.  

The veteran submitted a telephone bill that showed that the 
veteran made four calls on July 26, 1995 between 6:28 p.m. 
and 6:44 p. to the emergency number provided by the VA 
following the prostate biopsy.

In August 1995 the VAMC notified the veteran that his claim 
for payment or reimbursement for the cost of unauthorized 
medical expenses had been denied.  The basis for the denial 
was that the treatment rendered was not for a service 
connected disability.

The appellant testified at a hearing in October 1996 before a 
board from the VAMC at Bay Pines, Florida.  The veteran 
stated that around 6:00 p.m. on July 26 1995, the day 
following the prostate needle biopsy, he started getting cold 
and was shaking, and developed a fever.  He was staying at 
the house of his sister-in-law.  One of his relatives called 
the emergency number the VA provided him.  The calls were 
transferred two or three times and finally the caller was 
told to bring the veteran to the VAMC.  When the caller 
informed the VAMC how bad the veteran's condition was, the 
VAMC employee told him not to come to the VAMC and that they 
should call 911 to go to the nearest hospital right away.  He 
also testified that his sister-in-law drove him to the 
hospital at that time.  The Venice Hospital was about a mile 
away from her house.  The veteran stated that Bay Pines VAMC 
was about 65 miles and he reported that the drive to the VAMC 
would have taken about an hour and a half to two hours 
depending on the traffic.  He was then taken to the Venice 
Hospital at around 7:20 p.m. that evening.  

The veteran then described his treatment at the Venice 
Hospital.  He stated that on July 27, 1995 a doctor called 
the VAMC to inform them that he could be transferred but that 
they received no response.  The representative then stated 
that it was a known medical principle that by increasing the 
individual's temperature this could increase the pulse rate 
at least 10 beats per minute per each degree in Fahrenheit 
that the temperature increases.  Given this principle the 
representative contended that the urosepsis aggravated the 
service connected arteriosclerotic heart disease. 

II. ANALYSIS

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:

(a) That the treatment was either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. § 
1728 (West 1999); 38 C.F.R. § 17.120 (1999).

Failure to meet any one of the criteria listed above 
precludes payment by VA of the cost of unauthorized medical 
expenses.  

To summarize, evidence shows that the veteran's family 
contacted the VAMC at Bay Pines shortly before his 
hospitalization at the Venice Hospital and the family was 
informed to call 911 and take the veteran to the nearest 
hospital.  However, this recommendation by VA personnel does 
not constitute prior authorization.  Thus the issue before 
the Board remains entitlement to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA. 

In this regard, all the criteria set forth in 38 C.F.R. § 
17.120 must be satisfied in order for the veteran to prevail.  
The evidence shows that the treatment rendered during the 
veteran's hospitalization at Venice Hospital from July 25 to 
July 30, 1995 did not involve an adjudicated service 
connected disability.  

The representative has contended that the veteran's fever 
aggravated the service connection cardiovascular disorder.  
While a lay person is qualified to describe symptoms, a lay 
person is not competent, in the absence of evidence 
demonstrating that he or she has medical training or 
expertise, to render medical findings or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this regard 
the pertinent hospital records show no abnormal finding 
regarding the cardiovascular system.  There is no competent 
evidence, which shows that the non-service connected 
disabilities aggravated his service connected disabilities.  
Additionally, the service-connected disabilities are not 
rated as permanent and total in nature.  Thus, the criteria 
set forth in 38 C.F.R. § 17.120 have not been satisfied.  
Accordingly, it is the Board's judgment that payment or 
reimbursement for the cost of unauthorized medical treatment 
rendered on July 26 to July 30, 1995 is not warranted.


ORDER

Payment or reimbursement for the cost of unauthorized medical 
expenses incurred during private hospitalization from July 26 
to July 30, 1995 is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

